Title: From George Washington to Major General Horatio Gates, 1 September 1777
From: Washington, George
To: Gates, Horatio



Sir,
Head Quarters Wilmington [Del.] Septembr 1th 1777

I received to day the favour of your two letters of the 27th and 28th Ulto with a Copy of General Arnolds. The raising of the Seige of Fort Schuyler, is fortunate indeed, and I trust will free us from any further Apprehensions of an Invasion in that Quarter this campaign, if it does not produce a friendly and favourable change in the dispositions of the Indians towards us. It is to be wished, General Arnold had arrived sooner, in such case, it is probable, the Enemy would have suffered much more in their retreat. As matters were, I should suppose, their Loss of Provisions and baggage, and the distance they have to go, will reduce them to such a condition that they will be able to give but little Assistance any where this Year.
I have written to Colo. Hughes the Depty Quarter Mastr General at Peeks Kill, immediately to forward half the Salt provisions in the Magazine in Ulster to your Army. I do not know how much there is, but I have directed him to send from thence a further Quantity if you should order It. It is to be regretted that our supplies of so Essential an Article are extremely scanty, and by no means equal to the necessary demands. I should be happy, if they were larger, as a more frequent use of Salt food, I am well convinced, would contribute greatly to the health of our People.
Since Colo. Hamilton’s Letter of the 29th Ulto nothing remarkable

has occured. The Enemy’s Van remains where it then was, and I believe the Main Body about Elk. There has been some skirmishing between our Scouting Parties but with little Loss. We have taken about 70 or 80 British prisoners, & there have been several Deserters from the Sea & Land service together. I am Sir Your Most Obedt Servant

Go: Washington

